RETIREMENT AND RELEASE AGREEMENT

             1.                Agreement and Release.  In consideration of the
agreement of Churchill Downs Incorporated (the "Company") to provide to Robert
L. Decker ("Decker") the consideration, payments and rights set forth in, and
subject to the terms and conditions of, this Retirement and Release Agreement
(the "Agreement"), which Agreement shall supercede and modify any inconsistent
provisions of the Employment Agreement dated as of March 1, 1997, between the
Company and Decker (the "Employment Agreement"), Decker hereby unconditionally
releases and discharges the Company from any claims, known or unknown, directly
or indirectly related to or in any way connected with his employment with or
status as an officer of the Company or his retirement from his employment with
the Company, including, without limitation, the Employment Agreement as of the
Retirement Date (as hereinafter defined), and any and all claims and causes of
action of any kind or nature whatsoever, known or unknown, and whether
specifically mentioned or not, which may exist or might be claimed to exist at
or prior to the date of the retirement from Decker's employment (the "Claims"),
as well as any future injuries, losses or damages not now known or anticipated
but which may later develop or become discovered (including the effects or
consequences thereof), and which are attributable or connected to the Claims;
provided, that the foregoing shall not be deemed to release any obligations,
liability or responsibility arising from or related to the breach of this
Agreement.

             2.                Retirement Pay.  Decker, whose employment with
the Company will terminate effective at the close of business on December 31,
2002 (the "Retirement Date"), will receive Retirement Pay (the "Retirement Pay")
in the amount of $300,000, payable to Decker in one lump sum on January 7, 2003,
or on the next business day following the expiration of the seven (7) day
revocation period set forth below in the event the revocation period expires
after December 31, 2002 and Decker has not revoked (the "Payment Date"). The
Retirement Pay shall be deemed the pay due to Decker under Section 5 of the
Employment Agreement. The Company will withhold applicable federal, state and
local income and/or occupational taxes as well as FICA taxes and other legally
required deductions from the Retirement Pay, and the parties agree that the
payment described herein shall be made by sending such payment to Decker's home
address at 1748 Casselberry Road, Louisville, Kentucky 40205. In addition, not
as part of the Retirement Pay but as pay and/or reimbursements to which Decker
is entitled, Decker shall receive (a) his regular paychecks through the last
regular pay period in 2002, plus an additional paycheck (i) covering the period
through December 31, 2002 which is not included in the last regular paycheck in
2002, and (ii) including payment for accrued but unused PTO days, if any, and
(b) on the Payment Date, reimbursement for all unreimbursed normal and customary
expenses incurred by Decker on and prior to the Retirement Date in furtherance
of the Company's business and in accordance with past custom and practice.

             3.                Incentive Compensation Plan Payment.  The parties
acknowledge and agree that notwithstanding this Agreement and the termination of
Decker's employment as of the Retirement Date, Decker is and shall remain
eligible to

    81

--------------------------------------------------------------------------------

   

participate in the Company's Incentive Compensation Plan (the "IC Plan") for the
entire calendar year of 2002, and the Company agrees that the IC Plan shall not
be modified in any manner so as to reduce or otherwise prejudice the
participation of Decker therein through the Retirement Date. On or before March
15, 2003, and not as part of the Retirement Pay , Decker will receive payment of
his bonus earned with respect to the operation and results of the Company for
2002 under the IC Plan (the "IC Plan Payment"), in accordance with the
performance goals established for Decker for 2002 under the IC Plan and as more
fully described on Exhibit A attached hereto and made a part hereof. The parties
agree that the Company Performance Goal and the Unit Performance Goal components
of Decker's potential IC Plan Payment under the IC Plan will be measured and
determined from final audited 2002 financial statements for the Company as
certified by PricewaterhouseCoopers (or such other certified public accounting
firm employed by the Company to conduct its 2002 audit). Decker and the Chief
Executive Officer ("CEO") of the Company shall reasonably and timely meet and
review the Individual Performance Goal for Decker's IC Plan Payment in light of
achievements attained and work performed by and under the supervision of Decker
during 2002, in order to determine the amount of the IC Plan Payment to be
attributed to attainment of such Individual Performance Goals. The Company will
withhold applicable federal, state and local income and/or occupational taxes as
well as Medicare taxes and other legally required deductions from the IC Plan
Payment.

             4.                Stock Options.

                               (a)  Pursuant to the Churchill Downs Incorporated
(1997) Stock Option Plan, as amended (the "Option Plan"), and the terms of any
stock option agreement or other pertinent agreements (collectively, the "Option
Grant Agreements") between the Company and Decker, all options granted to
Decker, whether vested or unvested, shall be treated in accordance with the
terms of the Option Plan and the Option Grant Agreements and subject to the
current trading blackout in effect until February 14, 2003 (the "Blackout
Period"), which shall be applicable to Decker following the Retirement Date.

                               (b)  A summary of the outstanding and vested
stock options granted to Decker (the "Stock Options"), and the exercise prices
associated therewith, are set forth on Exhibit B attached hereto and made a part
hereof. The parties acknowledge that in accordance with the Option Plan, Decker
may exercise the Stock Options at any time within five (5) years after the
Retirement Date, subject to the Blackout Period and otherwise in accordance with
applicable federal and state securities laws as the same apply to him and for
which he is responsible under law for compliance. The Company will use its good
faith commercially reasonable efforts subject to applicable law to assist Decker
in the exercise of any of the Stock Options, and with the preparation and making
of any public or other filings necessary in connection therewith or otherwise as
a result of Decker's employment as an officer of the Company (e.g. Form 4
filings with the U.S. Securities and Exchange Commission) but all of which shall
remain the responsibility of Decker.

    82

--------------------------------------------------------------------------------

   

             5.                Company Automobile.  Decker will continue to have
free use of the automobile currently provided to him by the Company through
December 31, 2003. The Company will pay the related lease payments and the
premiums to insure Decker's use of the automobile during that period in
accordance with the Company's normal insurance coverage for company-owned or
leased vehicles as of the Retirement Date. Decker will be responsible for any
amounts not covered by such insurance, and will further be responsible for the
routine maintenance and operating costs associated with the use of the
automobile. The Company shall cease making such lease and insurance payments and
shall have no further obligation to make such payments, and Decker shall
surrender the automobile to the Company, in the event and at the time that
Decker receives other full-time employment or December 31, 2003, whichever is
sooner.

             6.                Health Insurance COBRA Payments.  The Company
will pay the full amount of all insurance premiums for Decker to continue family
health coverage commensurate with the coverage currently maintained for Decker
through December 31, 2003 under COBRA at the Company's cost, and Decker may
continue such COBRA coverage thereafter at his sole cost for the remainder of
the COBRA period; provided, however, the Company shall cease making such
payments and shall have no further obligation to make such payments in the event
and at the time Decker becomes eligible for similar family health coverage, with
similar benefits and co-payments as under the Company's health insurance plan,
with another employer on or prior to December 31, 2003.

             7.                Clubhouse Box Seats.  The Company agrees to
reserve and provide to Decker continuously from the Retirement Date through
December 31, 2012, a suitable six-seat Churchill Downs Clubhouse box (or
comparable seating during construction) and related tickets and passes,
including Derby and Oaks tickets and passes for such box, to be sold to Decker
at the face value for such seating..

             8.                Return of Company Property.  Decker agrees that
no later than the last day of his employment with the Company, he shall return
to the Company all Company property (excluding the automobile as discussed in
paragraph 5 above) in his possession or control, if any, including, but not
limited to, all keys, documents, books and other records and materials of the
Company.

             9.                Outplacement Services.  The Company shall provide
Decker with outplacement services through LaBaugh and Associates, Inc., the
Company's normal outplacement service provider, in scope reasonably commensurate
to Decker's position as Executive Vice President and Chief Financial Officer of
a publicly-traded company such as the Company, to be utilized by Decker at his
discretion and at an aggregate cost to the Company not to exceed $10,000.00.

             10.                Non-Competition.  Decker agrees that, for so
long as the Company is not in default under this Agreement, Decker will not, for
a period of one (1) year from the Retirement Date, directly or indirectly,
without the prior written consent of the CEO of the Company, and with or without
pay, provide consultative services to, accept employment with, serve as a
director or equivalent position of, or otherwise render any professional or
other services to, or participate as a partner, venturer, shareholder, member or
manager, or otherwise be connected with, Magna Entertainment Corporation, its
subsidiaries and affiliates. The Company shall be entitled to injunctive relief
to enjoin Decker from any violation of this Section 10 in addition to all other
rights it may have at law or in equity.

    83

--------------------------------------------------------------------------------

   

             11.                Deferred Compensation Plan.  The Company
acknowledges and agrees that Decker shall be entitled to participate in the
Company's Deferred Compensation Plan, as amended and restated (the "DC Plan"),
through the Retirement Date, and that the Company will make all normal Company
Contributions to Decker and/or his Bookkeeping Account under such DC Plan based
upon Decker's participation therein for 2002 as contemplated by the DC Plan.
Further, Decker shall be deemed to be 100% vested as of the Retirement Date with
respect to all amounts credited and/or to be credited to him or his Bookkeeping
Account under the DC Plan, including Company Contributions, and all amounts
accrued, paid or payable to Decker and/or the Bookkeeping Account shall be made
or disbursed without discount, notwithstanding any provisions of the DC Plan or
any other applicable agreements, documents or instruments to the contrary.

             12.                401(k) Plan.  The Company acknowledges and
agrees that Decker shall be entitled to participate in the Company's Section
401(k) Profit Sharing Plan, as amended and restated (the "401(k) Plan"), through
the Retirement Date, and that the Company will make all normal Company
contributions under the 401(k) Plan to Decker and/or his account under such
401(k) Plan based upon Decker's participation therein for 2002 as contemplated
by the 401(k) Plan. Further, the parties acknowledge and agree that Decker is
100% vested as of the Retirement Date with respect to all amounts contributed to
him or his account under the 401(k) Plan, including Company contributions, and
the Company shall use its good faith commercially reasonable efforts to
facilitate the rollover by Decker of his account under the 401(k) Plan.

             13.                Refund under Employee Stock Purchase Plan.  The
Company will pay to Decker on the Payment Date the entire amount of all
undisbursed contributions made by Decker to the Company's 2000 Employee Stock
Purchase Plan, as amended and/or restated.

             14.                ADEA and other Releases.

                                 (a)  The parties further agree and acknowledge
that the claims or actions released herein include, but are not limited to,
those based on allegations of wrongful discharge and/or breach of contract
(except for the obligations created by or arising out of this Agreement),
retaliation, any common law claims and those alleging discrimination on the
basis of race, color, sex, religion, national origin, age, disability, or any
other basis under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967 ("ADEA"), as amended, or any other
federal, state, or local law, rule or regulation. Decker also agrees that his
rights under the aforementioned statutes or any other federal, state or local
law, rule or regulation are effectively waived by this Agreement. The parties
understand and acknowledge that no rights or claims accrued to Decker under the
Company's benefit plans through the Retirement Date, or rights or claims arising
under the ADEA after the execution of this Agreement, are waived hereby. Decker
specifically relinquishes any and all rights to employment or re-employment with
the Company, and the Company acknowledges and agrees that the Company does not
have any current knowledge that gives it a basis upon which to terminate the
Employment Agreement for "just cause" as contemplated thereunder.

    84

--------------------------------------------------------------------------------

   

                                 (b)  Except for the obligations created by or
arising out of this Agreement, the Company, on its own behalf and on behalf of
its subsidiaries, affiliates, officers, directors, employees, successors and
assigns, and each of them (collectively, the "CDI Group"), hereby releases and
discharges Decker, as well as his trustees, agents, attorneys, insurers,
representatives, successors and assigns, from and with respect to any and all
claims, demands, rights, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, debts, costs, expenses, attorneys' fees,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether now know or unknown, suspected or unsuspected,
which it may have or hold against Decker, now or in the future, arising out of
or in any way connected with Decker's service as an officer, director, employee
and/or agent of any member of the CDI Group, his separation from his position as
an officer, director, employee and/or agent of any member of the CDI Group, or
any other transactions, occurrences, acts or omissions or any loss, damage or
injury whatever, known or unknown, resulting from any act or omission by or on
the part of Decker committed or omitted prior to the Retirement Date, provided
that all such services, actions or omissions by Decker were in good faith, and
taken or omitted in a manner which he believed to be in the best interest of the
Company and its shareholders, and not in violation of any federal or state
criminal laws, any provision of the Sarbanes-Oxley Act of 2002, or Section 16 of
the Securities Exchange Act of 1934.

             15.                Press Release; Confidential Agreement.  The
parties agree that the terms of this Agreement and all discussions of this
Agreement shall be maintained confidential, except (i) for disclosure to their
respective attorneys, accountants and advisors, (ii) to the extent disclosure is
required by applicable governmental law, rule and regulation or rules of the
NASDAQ Stock Market, and (iii) for the mutually acceptable Press Release to be
released to the media at 4 PM Louisville, Kentucky time, or such other time as
mutually agreed between the Company and Decker on the date this Agreement has
been mutually executed by the parties, in the form of Exhibit C attached hereto
and made a part hereof, and which Press Release may be included by the Company
in any applicable Form 8-K and similar securities filings. The parties agree
that they, their attorneys and/or representatives shall not in any way divulge
or cause to be divulged any terms, information or details of this Agreement or
the discussion that preceded it, except as provided above.

    85

--------------------------------------------------------------------------------

   

             16.                Company Affiliates.   The parties understand
that, as used in this Agreement, "Company" includes Churchill Downs Incorporated
and its affiliates, and all of their past and present officers, directors,
employees, trustees, agents, attorneys, parents, partners, members, affiliates,
principals, insurers, the Company's subsidiaries, predecessors, successors, and
assigns, and all other entities, persons, firms or corporations liable or who
might be claimed to be liable, none of whom admit any liability to Decker, but
all of whom expressly deny any such liability. Notwithstanding the foregoing and
the releases otherwise set out in this Agreement, the parties understand and
acknowledge that no rights or claims accrued to Decker under the Company's
benefit plans through the Retirement Date are waived or released by Decker.

             17.                Severability; Governing Law; Headings.   Decker
further understands, and it is his intent, that in the event this Agreement is
ever held to be invalid or unenforceable (in whole or in part) as to any
particular type of claim or charge or as to any particular circumstances, it
shall remain fully valid and enforceable as to all other claims, charges and
circumstances. The parties further agree that this Agreement is to be construed
under the laws of the Commonwealth of Kentucky, and that the section headings
used in this Agreement are for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement.

             18.                Confidential Information.  Decker further
acknowledges that in the course of his employment with the Company, he acquired
knowledge of a confidential nature regarding the Company, and he agrees that if
this knowledge is divulged, privately or in public, irreparable harm may be
caused to the Company. This confidential information may include, but is not
limited to, information regarding the Company's business practices, trade
secrets, plans, customer lists, contracts, financial and market data, marketing
reports, business opportunities and other information of a confidential nature.
In consideration of the Retirement Pay received by Decker, he agrees and
covenants that he shall not divulge, publicly or privately, any specified or
other such confidential information regarding any aspect of the Company's
business acquired during or as a result of his employment with the Company until
such information is known to the general public or disclosed in public filings.
Furthermore, to the extent that disclosure of any such information is controlled
by statute, regulation or other law, Decker agrees that he is bound by such laws
and that this Agreement does not operate as a waiver of any such non-disclosure
requirement. In the event of any breach of this Agreement and covenant, the
Company shall be entitled to injunctive relief, in addition to all other rights
it may have at law or in equity.

             19.                Non-Disparagement.  

                                 (a)  Decker agrees that, for so long as the
Company is not in default under the terms of this Agreement, he shall not
directly or indirectly make or ratify any public statement, oral or written, to
any person that disparages the Company, its subsidiaries or affiliates, or its
directors, officers and employees.

    86

--------------------------------------------------------------------------------

   

                                 (b)  The Company agrees that, for so long as
Decker is not in default under the terms of this Agreement, it shall not, and
shall cause its subsidiaries, affiliates, and officers not to, directly or
indirectly, make or ratify any public statement, oral or written, to any person
that disparages, either professionally or personally, Decker.

             20.                Indemnification.  The Company will, to the
maximum extent permitted by applicable law, indemnify Decker and hold him
harmless from and against any and all claims, liabilities, judgments, fines,
penalties, costs and expenses (including, without limitation, reasonable
attorney's fees, costs of investigation and experts, settlements and other
amounts actually incurred by Decker in connection with the defense of any
action, suit or proceeding, and in connection with any appeal thereon) incurred
by Decker in any and all future, threatened, pending or completed actions, suits
or proceedings, whether civil, criminal, administrative or investigative
(including, without limitation, actions, suits or proceedings brought by or in
the name of the Company), arising, directly or indirectly, by reason of Decker's
status, actions or inaction as an officer, director, employee or agent of the
Company or any of its subsidiaries or affiliates, so long as he acted in good
faith, in a manner he believed to be in the best interest of the Company and its
shareholders, and not in violation of any federal or state criminal laws, any
provision of the Sarbanes-Oxley Act of 2002, or Section 16 of the Securities
Exchange Act of 1934. Company shall promptly advance to Decker upon request any
and all expenses incurred by Decker in defending any and all such actions, suits
or proceedings to the maximum extent permitted by applicable law.

             21.                Acknowledgement of Understanding.   Decker
acknowledges that he has read this Agreement, fully understands each and every
provision, and signs it voluntarily and knowingly. Decker also acknowledges that
in consideration of accepting the payment described above, he may be giving up
possible future administrative and/or legal or other claims. Decker also
acknowledges that he has been advised by the Company to consult an attorney
prior to executing this Agreement. Furthermore, the parties hereby acknowledge
and agree that Decker has twenty-one (21) days from his receipt of this
Agreement in which to consider it and that this Agreement may be revoked by
Decker within seven (7) calendar days after he executes it. Any such revocation
shall be in writing and shall be delivered to the Company within this seven (7)
calendar day period. Any revocation received by the Company thereafter shall be
null and void and of no force and effect. The parties also acknowledge and agree
that this Agreement shall not be effective or enforceable until the seven (7)
day revocation period expires.

[Signatures appear on next page]

    87

--------------------------------------------------------------------------------

   

             WITNESS the signatures of the parties hereto:

  DECKER:     ____________________________________   Robert L. Decker    
Date:_______________________________     COMPANY:     CHURCHILL DOWNS
INCORPORATED     By:_________________________________             Thomas H.
Meeker           President and CEO     Date:_______________________________    
Exhibit List:     Exhibit A - Agreed IC Plan Goals
Exhibit A - Agreed IC Plan Goals
Exhibit C - Form of Press Release  

    88

--------------------------------------------------------------------------------

   

EXHIBIT A

Robert L. Decker
Proposed ICP Plan

        Component Weight   Components Weight Max Measure Total Award Total Total
Award     Award   @ Target Award @ Minimum           @ Maximum   Corporate 25%
50% Corporate EBT 25% 50% 12.5%   Unit
Financial 25% 50% CDSN EBT,
Fin, Dev, Admin EBT 12.5%
12.5% 25%
25% 6.25%
6.25%   Unit Objectives 25% 50% Resolution of TVG Contractual Dispute 4.2% 8.4%
2.1%          Improvement in CDSN Interstate Simulcasting Market Share 4.2% 8.4%
2.1%       Negotiate 1 new International Simulcast Contract 4.1% 8.2% 2.05%     
    Improve Overall Company Operating Margins 4.2% 8.4% 2.1%          Complete a
Development Project 4.2% 8.4% 2.1%          Obtain Public Support for Master
Plan 4.1% 8.2% 2.05%    Individual 25% 50% Objective #1 CDSN 8.4% 16.8% 4.2%   
      Objective #2 Capital 8.3% 16.6% 4.15%       

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Objective #3 Development 8.3% 16.6% 4.15%    Total 100% 200%   100%

--------------------------------------------------------------------------------

200%

--------------------------------------------------------------------------------

50%

--------------------------------------------------------------------------------

    89

--------------------------------------------------------------------------------

   

EXHIBIT B



Options Report CHURCHILL DOWNS INCORPORATED   As of 12/31/2002  

Grant
Date Grant
Type Options
Granted Options
Price Options
Outstanding Options
Vested   1997 Stock Option Plan
Robert L. Decker             11/20/1997 Non-Qualified 3,052 21.50 3,052 3,052  
11/18/1998 Incentive 3,076 32.50 3,076 3,076   11/18/1998 Non-Qualified 2,332
32.50 2,332 2,332   11/17/1999 Incentive 4,419 22.63 4,419 4,419   11/17/1999
Non-Qualified 10,581 22.63 10,581 10,581    Totals   23,460   23,460 23,460

    90

--------------------------------------------------------------------------------

   

EXHIBIT C



CHURCHILL DOWNS INCORPORATED ANNOUNCES TRANSITION IN COMPANY'S CHIEF FINANCIAL
OFFICER POST

LOUISVILLE, Ky. (Dec. 16, 2002) – Thomas H. Meeker, president and chief
executive officer of Churchill Downs Incorporated (“CDI”) (Nasdaq: CHDN), today
announced that Robert L. Decker, CDI’s executive vice president and chief
financial officer and president of the Churchill Downs Simulcast Network
(“CDSN”), is leaving the Company to pursue other career opportunities. Meeker
also announced that Michael E. Miller, senior vice president of finance, will be
promoted to chief financial officer and Karl Schmitt Jr., chief operating
officer of CDSN, will be promoted to president of that Company subsidiary.
Miller and Schmitt will assume their new responsibilities at the time of
Decker’s departure on Jan. 1, 2003.

        “We have accelerated our succession plans for Mike Miller and Karl
Schmitt to engage these new roles in order to accommodate Bob’s decision to take
early retirement, and we are confident in their abilities to help us grow the
Company and continue building long-term value for our shareholders,” said
Meeker.

        Decker has served as CDI’s executive vice president and chief financial
officer since 1997. CDI experienced exponential growth during Decker’s tenure.
The Delavan, Wis., native managed the Company’s acquisitions of Ellis Park,
Calder Race Course and Hollywood Park, as well as its merger with Arlington
International Racecourse – now doing business as Arlington Park. Decker guided
the Company’s listing on the Nasdaq National Market in 1997, directed its
secondary stock offering in 1999, and most recently, managed the January 2002
spin-off of CDSN as a separate operating unit.

        Decker was to have shifted his focus exclusively to the growth of CDSN
and the Company’s overall development efforts in early 2003. The transfer of
complete financial duties to Miller was also intended then to allow Decker more
time to explore potential growth opportunities for the Company and continue
implementing CDI’s successful acquisition strategy in conjunction with Meeker,
whose employment contract with the Company was recently renewed. Decker had
helped plan this transition, but more recently decided that he saw new
professional horizons outside of CDI that he wanted to pursue.

        “I am very proud of what we have accomplished in the six years since I
joined CDI’s executive management team,” said Decker. “We have increased our
market capitalization by 360 percent, completed strategic mergers and
acquisitions that have positively impacted our balance sheet, recruited an
impressive stable of racing properties to market under the CDSN banner and
established our brand as the most recognized and highly desired brand in the
racing industry.

        “My time at CDI has been well spent, and I have greatly enjoyed the
opportunity to work closely with Tom Meeker, the first-class team he has
assembled and the Company’s board of directors,” Decker added. “Tom is a true
visionary in the horseracing industry. His sound judgment and take-charge
management style have been crucial to our Company as we executed a period of
intense growth and expansion into new markets. Many challenges lie ahead for our
Company and the industry as a whole,

    91

--------------------------------------------------------------------------------

   

and Tom’s leadership is still needed for us to take full advantage of CDI’s
potential. With that in mind, I have decided that my logical next step is to
pursue another business opportunity that will afford me continued professional
growth and added management responsibilities.”

        “Bob has been instrumental in leading this Company through a
consolidation effort that has helped cement CDI’s status as the industry leader
offering the highest-quality racing content,” said Meeker. “He directed a
focused, disciplined acquisition strategy that grew the Company from two
racetracks to six and positioned it for future growth in areas such as
alternative gaming and domestic and international account wagering. His talents
are well documented, and we understand his desire to exercise those skills in a
position that demands a more balanced mix of operational and financial
expertise. We are extremely grateful for his efforts and accomplishments, and
wish him the best in his future endeavors.”

        In Miller’s new role as chief financial officer, he will oversee the
Company’s finance, human resources and information technology departments. He
will report directly to Meeker, who will also assume oversight of the Company’s
development initiatives. Prior to joining CDI as senior vice president of
finance in January 2000, Miller served as senior vice president, chief financial
officer and treasurer of Fender Musical Instruments in Scottsdale, Ariz. The
West Virginia native was previously a partner with the certified public
accounting firm of DeLoitte & Touche in Dayton, Ohio. At CDI, he has been
responsible for accounting, tax, treasury, budgetary and information technology
issues for the Company.

        Schmitt, who joined Churchill Downs as director of publicity in 1987,
became head of the Company’s new corporate communications department two years
later and has served the organization as senior vice president, communications
since March 1998. He has participated in the negotiation of television contracts
with NBC and ESPN, led the Kentucky Derby media relations efforts, directed
CDI’s Internet initiatives and provided counsel to senior management as the
Company grew from a single racetrack to a corporation with operations from coast
to coast. In January 2002, the Louisville native assumed his new role as chief
operating officer for CDSN.

        Meeker expects a smooth transition as the two move into their new posts.

        “Over the past two years, Mike has demonstrated the acumen and
leadership to guide this Company financially in a competitive and challenging
environment,” said Meeker. “He spearheaded the integration of our recent
acquisitions, forged strong working relationships with each of our operating
units as well as our financial partners, led the effort to secure public support
of our ‘Master Plan’ construction project to modernize Churchill Downs racetrack
and began the transition to become the Company’s spokesperson to the financial
community. Mike has proven himself as a tremendous asset to CDI and will serve
the Company well as its chief financial officer.

        “In addition, we’re excited to have someone with Karl’s experience and
industry knowledge leading our efforts to grow our simulcast unit,” added
Meeker. “Karl has directed our communications and new media initiatives with
great success, and his operational leadership of CDSN over the past year gives
us confidence that we can continue gaining market share in the simulcast segment
of our industry.”

        Churchill Downs Incorporated (“CDI”), headquartered in Louisville, Ky.,
owns and operates world-renowned horse racing venues throughout the United
States. The Company’s racetracks in California, Florida, Illinois, Indiana and
Kentucky host 112 graded-stakes events and many of North America’s most
prestigious races, including the Kentucky Derby and Kentucky Oaks, Hollywood
Gold Cup and Arlington Million. CDI racetracks have hosted nine Breeders’ Cup
World Thoroughbred Championships – more than any other North American racing
company. CDI also owns off-track betting facilities and has interests in various
television production, telecommunications and racing services companies that
support CDI’s network of simulcasting and racing operations. CDI trades on the
Nasdaq National Market under the symbol CHDN and can be found on the Internet at
www.churchilldownsincorporated.com.

    92

--------------------------------------------------------------------------------

   